Case 2:18-cv-00496-JRG-RSP Document 263 Filed 05/08/20 Page 1 of 4 PageID #: 7355



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   UNILOC 2017 LLC,                              §
                                                 §
               Plaintiff,                        §
                                                 §
   v.                                            §
                                                           Case No. 2:18-cv-00496-JRG-RSP
                                                 §
   GOOGLE LLC,                                   §
                                                 §
               Defendant.                        §


                                    MEMORANDUM ORDER

         Before the Court is Defendant Google LLC’s (“Google”) Motion to Compel Plaintiff

  Uniloc 2017 LLC’s Supplemental Interrogatory Response (“Motion”). Dkt. No. 197. Google’s

  Motion seeks to compel Plaintiff Uniloc 2017 LLC (“Uniloc”) to provide a more detailed response

  to Google’s Interrogatory No. 5, particularly Subsection (3). After due consideration, the Court

  DENIES the Motion.

         I.      BACKGROUND

         Google sent Uniloc interrogatories, including Interrogatory No. 5. Uniloc responded to

  primarily by incorporating Uniloc’s Preliminary Infringement Contentions (“PIC”). See Dkt. No.

  212 at 1. For Interrogatory No. 5(3) (“Subsection (3)”), Google requests that Uniloc “describe the

  complete factual and legal bases for Your contentions of infringement, Including by Identifying

  all Documents that contain information Regarding Your infringement contentions . . . .” Dkt. No.

  197 at 2. Uniloc argues that this request was too broad. Dkt. No. 212 at 3. Google claimed it is

  fundamental discovery and filed the present motion. Dkt. No. 197 at 4.




                                                1/4
Case 2:18-cv-00496-JRG-RSP Document 263 Filed 05/08/20 Page 2 of 4 PageID #: 7356



         II.     LEGAL STANDARD

         In this District, infringement contentions are required by Patent Local Rule 3-1, and

  provide great detail regarding how the plaintiff contends the defendant infringes the patent. While

  “an interrogatory is not objectionable merely because it asks for an opinion or contention that

  relates to fact or the application of law to fact” (Fed. R. Civ. P. 33(a)(2)), a court may deny a

  motion to compel with respect to an overly broad contention interrogatory. See Sol IP, LLC v.

  AT&T Mobility LLC, 2:18-cv-00526-RWS-RSP, 2020 WL 60140 (E.D. Tex. Jan. 6, 2020).

         III.    ANALYSIS

         Google contends that Uniloc has provided no substantive response to Interrogatory No. 5,

  and this failure to respond is improper. Dkt. No. 197 at 1. Google argues that Uniloc needed to

  respond because Google’s Interrogatory No. 5 seeks core information necessary for Google to

  defend itself, the interrogatory is appropriate and timely, and the information is not in Google’s

  possession, custody or control. Dkt. No. 197 at 5-6. Uniloc counters that Google’s Motion fails to

  acknowledge that Uniloc’s response incorporated its PIC and fails to explain why Uniloc’s

  responses are substantively deficient. Dkt. No. 212 at 1. The Court finds the interrogatory has been

  sufficiently answered and Subsection (3) is impermissibly broad.

         The major difference between the information sought by the interrogatory and P.R. 3-1 is

  Subsection (3) of the interrogatory. Uniloc has adequately responded to the rest of Google’s

  Interrogatory No. 5 by incorporating its PIC. The contentions set forth the legal and factual basis

  of the infringement theory, but the interrogatory seeks all of the evidence that supports the theory,

  something the contentions do not require.

         This situation is somewhat analogous to the situation in Balsam Coffee Solutions Inc. v.

  Folgers Coffee Co., 6:09-cv-89, 2009 WL 4906860 (E.D. Tex. Dec. 9, 2009). As in Google’s



                                                  2/4
Case 2:18-cv-00496-JRG-RSP Document 263 Filed 05/08/20 Page 3 of 4 PageID #: 7357



  Interrogatory No. 5, the interrogatory in Balsam Coffee had multiple requests for information, most

  of which is normally addressed by P.R. 3-1 disclosures. Balsam Coffee Solutions Inc., 2009 WL

  4906860, at *3. Requests 1, 3, and 4 of the interrogatory in Balsam Coffee “sought to elicit

  information addressed by P.R. 3-1.” Id. “Plaintiff sufficiently responded to these requests,

  however, by incorporating by reference its P.R. 3-1 disclosures.” Id. Requests 2 and 5, like

  Subsection (3), sought different information and the court in Balsam Coffee treated them

  differently. Balsam Coffee Solutions Inc., 2009 WL 4906860, at *3-4.

         The court in Balsam Coffee granted the motion to compel with respect to the interrogatory’s

  request 5, which requested the plaintiff to “identify all evidence and documents supporting its

  infringement contentions.” Balsam Coffee Solutions Inc., 2009 WL 4906860, at *4. However,

  Balsam was a case involving packaging of coffee grounds, apparently much simpler than the

  technology in the instant case. In any event, a request for all evidence supporting the infringement

  case is not only overly broad, it is redundant. Plaintiff already has an obligation under the

  discovery order in this case to produce all of the documents that support its case. If Defendant has

  more targeted requests, and they are disputed by Plaintiff during the meet and confer process, then

  the Court will have the ability to resolve a live dispute and compel appropriate disclosure. For

  example, in Semcon IP Inc. v. MediaTek Inc., relied upon by Defendants in brief, the Court

  compelled production of documents concerning commercial success and industry praise, not

  simply all evidence concerning infringement. No. 2:16-cv-00437-JRG-RSP, 2018 WL 4501871,

  at *4 (E.D. Tex. Feb. 28, 2018).




                                                 3/4
Case 2:18-cv-00496-JRG-RSP Document 263 Filed 05/08/20 Page 4 of 4 PageID #: 7358



         IV.    CONCLUSION

         In sum, Uniloc adequately answered Interrogatory No. 5 except for Subsection (3) by

  incorporating by reference its contentions. As to Subsection (3), the Court finds the request

  overbroad and thereby due no additional response. Therefore, the Court DENIES the Motion to

  Compel (Dkt. No. 197).
        SIGNED this 3rd day of January, 2012.
         SIGNED this 8th day of May, 2020.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                              4/4
